Exhibit (a)(5)(H) IBM Announces Definitive Results of Tender Offers for ILOG Following Expiration of the Subsequent Offering Period ARMONK, NY December 18, 2008:IBM (NYSE: IBM) today announced that the French Autorité des marchés financiers (AMF) published the definitive results of IBM’s tender offers in France and the United States for ILOG (NASDAQ: ILOG, PARIS: ILO) following the expiration of the subsequent offering period.These results indicate that, as of the expiration of the subsequent offering period on December 15, 2008, in aggregate an additional913,865 ordinary shares (including ordinary shares represented by ADSs) had been tendered into the tender offers. When combined with the 19,664,945 ordinary shares (including ordinary shares represented by ADSs) tendered into the tender offers during the initial offering period that expired on November 24, 2008, these results indicate that IBM will hold20,578,810 ordinary shares, representing96.83 percent of the voting rights and the share capital of ILOG, on an issued and outstanding basis as of December 15, 2008. Accordingly, IBM will accept all the ordinary shares and ADSs tendered during the subsequent offering period and expects that the settlement of the tender offers and the payment of the cash consideration in respect of the tendered ordinary shares will occur on December 24, 2008. As the securities not tendered into the tender offers represent less than 5 percent of the voting rights and the share capital of ILOG, IBM requested today the implementation of a squeeze-out of the ordinary shares held by minority shareholders.The AMF is expected to announce the date of the implementation of the squeeze-out on December 19, 2008.The trading of the ordinary shares will be suspended as of December 19, 2008, and the ordinary shares will be delisted from Euronext upon the implementation of the squeeze-out. As of December 19, 2008, ADSs will be placed on a trading halt.The quotation of ADSs on the NASDAQ Global Select Market will be terminated upon the implementation of the squeeze-out or shortly thereafter.ILOG will terminate the registration of its ordinary shares and ADSs under the U.S.
